MEMORANDUM **
Laura Koscki appeals pro se from the district court’s order rejecting her motion to reconsider its order dismissing her action against her former employer, Consolidated Freightways Corporation of Delaware. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004), and we affirm.
The district court did not abuse its discretion in refusing to reconsider its judgment dismissing Koscki’s action with prejudice, where Koscki’s counsel requested dismissal with prejudice and Koscki filed her motion to reconsider 9 months after judgment was entered. See Fed.R.Civ.P. 59(e) (“Any motion to alter or amend a judgment shall be filed no later than 10 days after entry of the judgment.”); Fed. R.Civ.P. 60(b) (motion for relief from judgment must demonstrate, inter aha, mis*566take, newly discovered evidence, fraud of an adverse party, or another reason justifying relief).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.